Citation Nr: 0716085	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-42 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for recurrent 
dislocations of the right shoulder, currently rated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for recurrent 
dislocations of the left shoulder, currently rated as 20 
percent disabling.

3.  Entitlement to an increased evaluation for the residuals 
of a right inguinal herniorrhaphy, currently rated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for the residuals 
of a left inguinal herniorrhaphy, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military duty from August 1983 
to March 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

When the veteran originally appealed the December 2002 rating 
decision, the right and left shoulder disabilities were rated 
as 10 percent disabling.  Noncompensable evaluations were 
assigned for the residuals of a right and left inguinal 
hernia repairs.  In August 2005, after obtaining additional 
medical evidence, the RO granted increased ratings for all 
four disabilities.  The effective date of those ratings was 
determined to be July 17, 2002, the date in which the veteran 
submitted his claim for an increased evaluation.  

Despite the granting of increased ratings, none of the grants 
are a full grant of the benefit sought on appeal because 
higher ratings are available.  Regarding a claim for an 
increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, these issues remain before the 
Board.

The veteran proffered testimony before the undersigned 
Veterans Law Judge via a hearing in January 2007.  A 
transcript of that hearing was produced and has been included 
in the claims folder for review.

The issues involving the right and left hernia repairs are 
addressed in the REMAND portion of the decision below and 
they are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran's right shoulder disability is manifested by 
repeated dislocations and a guarding of arm movements.  

3.  The veteran's left shoulder disability is manifested by 
repeated dislocations and a guarding of arm movements.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 30 percent, 
but no greater, for a right shoulder disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.321(b), 4.1- 4.14, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5202 (2006).

2.  The criteria for a disability evaluation of 20 percent 
for a left shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.321(b), 4.1- 4.14, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5202 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the veteran by the AOJ.  Said letter was issued prior to the 
initial AOJ decision.  This letter informed the appellant of 
what evidence was required to substantiate his claim, and of 
his, and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  

The Board has fulfilled its duty to assist.  In this 
instance, the VA obtained the veteran's available medical 
treatment records, including requesting any treatment records 
from the various facilities the veteran has been treated, and 
those other records that the VA was made aware thereof.  As 
such, the VA obtained those records and they have been 
included in the claims folder, available for review.  Given 
the foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record reflects that the veteran has 
undergone extensive examinations of both of his shoulders and 
those examination results have been included in the claims 
folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran did provide testimony before the Board 
and a transcript from that hearing has been included in the 
claims folders for reference purposes.  The appellant was 
given notice that the VA would help him obtain evidence but 
that it was up to the appellant to inform the VA of that 
evidence.  During the course of this appeal, the appellant 
and his various representatives have proffered documents and 
statements in support of the appellant's claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issues now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection or increased evaluation claim.  Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the 
disability(ies) on appeal.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that even 
if the Board decides in his favor with respect to his appeal, 
it will be the RO which assigns the effective date, and as 
such, any questions as to the effective date to be assigned 
may be disputed at that time.  Hence, the veteran is not 
prejudiced by the lack of this element of notice.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased ratings claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R., Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2006) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2006) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2006) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2006).  With respect to the issue before the 
Board, the appeal does not stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are not for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

The veteran originally submitted a claim for benefits for 
disabilities of the right and left shoulders in March 1997.  
After reviewing the veteran's service medical records, the RO 
granted service connection for instability of both shoulders.  
A 10 percent disability evaluation was assigned in accordance 
with the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Codes 5299 and 5003 (1996).  The criterion used to 
evaluate the veteran's shoulders was modified in February 
2000.  The criterion was switched to 38 C.F.R. Part 4, 
Diagnostic Codes 5299 and 5010 (1996).  

The veteran then submitted a claim for an increased 
evaluation for each of his shoulders in July 2002.  He 
claimed that the shoulders caused him much pain and that both 
of them "popped" out frequently.  Although he stated that 
he had full range of motion of his arms, he further stated 
that it was not unusual for him to raise one of his arms 
above his head and the shoulder would dislocate.  

In conjunction with his claim, the veteran underwent a VA 
examination of the shoulders in November 2002.  The examiner 
found that the previous locations of surgeries performed on 
both shoulders were well healed with no erythema or signs of 
infection.  The examiner further wrote:

	. . . There is positive sulcus sign.  
There is positive apprehension test to 
both shoulders, the right worse than the 
left.  There is positive relocation test.  
His shoulder range of motion is normal, 0 
to 180 degrees of forward flexion, 0 to 
180 degrees of abduction, internal and 
external rotation is 0 to 90 degrees, 
normal range of motion.  

X-rays taken of the left and right 
shoulder revealed the humeral heads to be 
well located within the glenoid.  Right 
shoulder x-rays revealed the Mitek suture 
anchors, show no evidence of loosening.  
There is no evidence of flexohumeral or 
AC arthritis.  

DIAGNOSES:  Bilateral shoulder 
instability, right worse than the left.  

[The veteran] has more instability to the 
right shoulder on physical exam.  
However, he has more pain in the left 
shoulder which is secondary to his 
instability.  He has no decrease in range 
of motion.  However, he does have 
multidirectional instability to both 
shoulders.  He does complain of flare-
ups, 2 to 3 times a week, which cause 
pain and weakness in coordination 
secondary to the spasm.  He cannot recall 
a preceding trauma to either shoulder; 
however, he was multidirectional 
instability to both shoulders status post 
anterior stabilization.  

In conjunction with his claim, the veteran's VA medical 
treatment records from 2002 to 2005.  These records show that 
the veteran has sought repeated treatment for both shoulders, 
with the majority of his complaints involving the right 
shoulder.  A treatment record from April 2005 reports that 
the veteran did have full range of motion of both shoulders 
but with apprehension.  Posterior weakness was reported but 
there was no change to color, hydration, or temperature with 
respect to power and sensation to the arms/palms.  The 
diagnosis was posterior subluxing shoulders bilaterally.  

The doctor further noted:

	. . . He now has posterior 
instability.  He is not anxious to 
consider further surgery to the 
shoulders, despite the fact that he has, 
by history, significant limitations of 
activities of daily living and economic 
gain with these problems.

Another VA Joints Examination was performed in January 2005.  
This examination was very similar to the exam in 2002 with 
respect to the results.  The examiner did note that when the 
veteran adducted both of his arms and internally rotated his 
shoulders, both of them dislocated in a posterior direction.  
Both shoulders had tenderness over the shoulder joint and 
there was an apprehension sign along with a positive 
relocation test.  The veteran further told the examiner that 
he took over-the-counter medications for pain relief and had 
problems performing work-tasks because his shoulders were 
repeatedly dislocating.  

The examiner further wrote:

Bilateral shoulder instability, which is 
multidirectional in nature.  At this 
point, he is undergoing recurrent 
posterior dislocations. . . . the patient 
has a degree of laxity in his shoulders 
and at this point he definitely has 
shoulder instability and undergoes 
multiple dislocations throughout the day.  
He has flare ups approximately 2-3 times 
per week and, in my opinion, the patient 
has some aspect of mild arthritis in both 
shoulders. . . . The flare ups increase 
his pain 20 degrees, decrease his range 
of motion 15 degrees, and increase his 
fatigability and incoordination 15 
degrees.

Under 38 C.F.R. Part 4, Diagnostic Code 5201 (2006), 
limitation of motion of the arm at shoulder level is rated 20 
percent disabling for both the major and the minor side.  
Limitation of the arm midway between the side and the 
shoulder level is rated 30 percent disabling on the major 
side and 20 percent on the minor side; and limitation to 25 
degrees from the side is rated 40 percent disabling on the 
major side and 30 percent rating on the minor side.  Because 
the veteran has full range of motion of both arms at shoulder 
level, this diagnostic code is not for application.

It is also noted that under Diagnostic Code 5202, (impairment 
of the humerus), a 20 percent evaluation is warranted for 
recurrent dislocations at the scapulohumeral joint, with 
frequent episodes and guarding of the arm movements of the 
minor arm and 30 percent for the major arm.  A 50 percent 
evaluation is warranted for a fibrous union of the humerus of 
the major arm and 40 percent for the minor arm.  Nonunion of 
the humerus warrants a 60 percent evaluation for the major 
arm and 50 percent for the minor arm.  A loss of the humerus 
head warrants an 80 percent evaluation for the major arm and 
a 70 percent for the minor arm.  38 C.F.R. Part 4 (2006).  

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation where abduction is to 60 degrees 
and the veteran may reach their mouth and head warrants a 20 
percent rating for the minor arm and a 30 percent rating for 
the major arm.  Ankylosis of the scapulohumeral articulation 
between favorable and unfavorable warrants a 30 percent 
rating for the minor arm and a 40 percent rating for the 
major arm.  Unfavorable ankylosis of the scapulohumeral 
articulation where abduction is limited to 25 degrees from 
the side warrants a 40 percent rating for the minor arm and a 
50 percent rating for the major arm.  38 C.F.R. Part 4, 
Diagnostic Code 5200 (2006).  Because the veteran has not 
been diagnosed as having favorable or unfavorable ankylosis 
of either shoulder, this diagnostic code is also not for 
application.  

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2006).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45 
(2006).  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The record reflects that the veteran does not have fibrous 
union of the humerus of either arm nor does he suffer from 
the loss of head of the humerus or nonunion of the humerus.  
In order for the veteran to be awarded the next higher rating 
of 30 percent under Diagnostic Code 5202 (other impairment of 
the humerus) for the right shoulder, the shoulder disability 
should approximate recurrent dislocation of the humerus at 
the scapulohumeral joint with frequent episodes and guarding 
of all arm movements or malunion of the humerus manifested by 
marked deformity.  A review of the medical evidence along 
with the testimonial evidence indicates that the veteran's 
right shoulder disability does approximate the criteria 
required for a 30 percent disability rating.  During the 
course of the appeal, the evidence has shown that the right 
shoulder repeatedly dislocates and is unstable.  Moreover, 
the veteran has mentioned prior to his examinations that he 
guarded the shoulder and he repeated that assertion during 
his testimony before the Board.  

Therefore, it is the conclusion of the Board that a 30 
percent rating for recurrent dislocation of the right 
shoulder should be assigned for the veteran's disability.  
Unfortunately, because the left shoulder is the minor 
shoulder, and since he is assigned the highest amount 
possible - a 20 percent rating - an evaluation in excess of 
that amount may not be assigned.  

Nevertheless, a separate rating for arthritis for both 
shoulders may be assigned if there is evidence of said 
arthritis along with demonstrable pain on motion pursuant to 
38 C.F.R. § 4.59 (2006).  See VAOPGCPREC 9-98 (Multiple 
Ratings for Musculoskeletal Disability and Applicability of 
38 C.F.R. §§ 4.40, 4.45 and 4.59).  The Board is bound by 
this precedent opinion.  38 U.S.C.A. § 7104(c) (West 2002).  
38 C.F.R. Part 5003 (2006) states that compensation may be 
awarded (1) when limitation of motion meets the schedular 
criteria for the joint(s) affected and is objectively 
confirmed, such as by swelling, muscle spasm, or satisfactory 
evidence of painful motion; (2) when objectively confirmed 
limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
x-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).

38 C.F.R. § 4.59 (2006) notes that crepitation on flexion 
identifies diseased points of contact, and together with 
Diagnostic Code 5003 deems painful motion from x-ray 
documented arthritis to be limited motion, even without 
actually limited motion and even though motion is possible 
beyond where pain sets in, and warrants a minimum 10 percent 
rating for each joint affected.

In this instance, pain has been noted in both medical 
examination reports.  The medical treatment records from 2002 
to 2005 repeatedly show discomfort.  Moreover, during the 
Joint Examination in January 2005, the examiner specifically 
wrote that the veteran had some limitation of motion due to 
pain.  However, those same medical records do not show x-ray 
film evidence of traumatic arthritis.  Without such proof of 
arthritis, a separate compensable evaluation may not be 
assigned.  Therefore, a separate compensable evaluation under 
38 C.F.R. Part 4, Diagnostic Code 5003 (2006) for each 
shoulder is denied.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disabilities standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the disabilities now on appeal 
as to render impractical the application of the regular 
schedular standards.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2006) are not met.




ORDER

1.  A 30 percent disability evaluation for the right shoulder 
disability, to include recurrent dislocations, is granted, 
subject to the controlling criteria applicable to the payment 
of monetary awards.

2.  An evaluation is excess of 20 percent for a left shoulder 
disability, to include recurrent dislocations, is denied.  


REMAND

The veteran has also requested that his right and left 
inguinal hernia disabilities be assigned disability ratings 
in excess of 10 percent.  The medical records indicate that 
the veteran has undergone five separate surgeries for the 
inguinal hernia repair.  Those same medical records indicate 
that in 2004 the veteran was diagnosed as having a small left 
inguinal hernia.  However, a VA Hernia Examination performed 
in January 2005 was silent as to the presence of this hernia.  
Moreover, there was no indication in that examination as to 
whether a sixth hernia operation had been performed.  
Additionally, that examination report, along with the report 
provided in 2002, were silent as to whether any found hernias 
were well supported by a truss or belt or recurrent or 
readily reducible.  Because this information is necessary in 
making a determination as to whether ratings increases should 
be awarded, it is the determination of the Board that these 
two issues should be returned to the RO, via the AMC, so that 
additional medical information may be obtained.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since January 
2006 for his inguinal hernias, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  The RO should specifically 
obtain the veteran's clinical treatment 
records from the doctors who have treated 
him for his recurrent hernias.  Copies of 
the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  If requests for any 
private or non-VA federal treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2006).

2.  Only after all of the veteran's 
medical records have been obtained and 
included in the claims folder, the RO 
should arrange for the veteran to be 
examined by an appropriate specialist, 
who has not previously examined him, and 
the specialist should comment on the 
severity of the veteran's recurrent 
bilateral inguinal hernias.  The claims 
folder and a copy of this remand are to 
be made available to the examiner to 
review prior to the examination.  Any 
indicated tests and studies should be 
conducted and all findings should be 
reported in detail.

The examiner should state whether the 
veteran now has either right or left 
inguinal hernias and if so, the size of 
said hernias.  The examiner should 
further comment on whether any found 
hernias were reducible and/or well 
supported by a truss or belt.  Finally, 
the examiner should note whether the 
veteran's hernias and hernia repair has 
affected any nerves.  

The rationale for all opinions expressed 
should also be provided.  The claims 
folder and this Remand must be made 
available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006).  

Thereafter, the RO/AMC should readjudicate the claim.  The 
RO/AMC must specifically address the applicability of the 
Note at 38 C.F.R. Part 4, Diagnostic Code 7338 (2006).  If 
the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


